DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated May 25, 2022 was submitted on August 25, 2022.  Claims 1-5, 7 and 16 were amended.  Claim 23 was added.  Claims 1-5, 7-16 and 23 are currently pending.
The amendments to claim 1 have overcome the 35 U.S.C. § 112(b) rejections of claims 1-5 and 7-16 (¶¶ 4-6 of the Office Action).  These rejections have therefore been withdrawn.
The amendments to claim 1 have also overcome the prior art rejections of claims 1-5 and 7-16 (¶¶ 10-30 of the Office Action).  These rejections have therefore also been withdrawn.  However, upon further consideration, new grounds of rejection of these claims have been made as detailed below.
Claim Objections
Claim 23 is objected to because of the following informalities: in line 1, “claim 1, feature e2.” should be changed to “claim 1, with feature e2.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Skuppin et al. (French Patent Publication No. FR 2947784 A1, machine language translation provided in previous Office Action and cited below) as evidenced by Celanese (Fortron® PPS Polyphenylene Sulfide Short-Term Properties Guide, Sept. 2016, cited in previous Office Action).  Proviso d1 is addressed in this rejection.
Regarding claim 1, Skuppin discloses a connection element for adhering to a component surface of a first component (FIGS. 1-2 of Skuppin, lens support #5 including cylindrical support area #5b and attachment area #5a; pg. 5, lines 173-177 of Skuppin, adhesive #12 bonds lens #10 to support area #5b), so that by means of the connection element, a second component is fastenable at the first component (FIG. 1 of Skuppin, circuit board #2 fastenable to attachment area #5a of lens support #5; lens #10 fastenable at cylindrical support area #5b of lens support #5; circuit board #2 fastenable to lens #10 via lens support #5), with the connection element comprising: a. a base element having an adhesive side with an adhesive surface (FIGS. 1-2 of Skuppin, cylindrical support area #5b having adhesive #12 applied to cylindrical inner surface #5c) as well as an assembly structure for connecting with the second component (FIGS. 1-2 of Skuppin, attachment area #5a of lens support #5 for connecting to circuit board #2) wherein b. the base element consists of a thermoplastic plastic material (pg. 3, line 120 of Skuppin, lens holder is molded plastic component; pg. 5, line 195 of Skuppin, plastic can be polyphenylene sulfide which is a thermoplastic) which is not penetrable with light (pg. 3, lines 105-106 of Skuppin, thick walled areas between thin walled areas; pg. 3, lines 101-102 of Skuppin, thin wall sections transparent to UV radiation; pg. 6, lines 225-227 of Skuppin, adhesive only hardens in areas of thin walled pockets; thick wall sections therefore not transparent to UV), and c. the base element comprises at least one irradiation region so that the base element is irradiatable with light in the irradiation region such that light energy penetrates the base element (pg. 3, lines 101-102 of Skuppin, thin wall sections transparent to UV radiation formed in cylindrical support area), wherein d. the assembly structure is arranged on a side of the base element that is opposite to the adhesive side or arranged laterally to it (FIGS. 1-2 of Skuppin, attachment area #5a as a whole arranged opposite adhesive side of cylindrical support area #5b in camera module of Skuppin; portions of attachment area #5a also arranged laterally to portions of adhesive side of cylindrical support area #5b; Skuppin therefore discloses each of the recited arrangements), and, d1. in the cross section, the base element has a lower thickness in the irradiation region (FIG. 2 of Skuppin, pockets #14 formed in outer side #5d of support area to form thin wall sections having less thickness; pg. 3, lines 101-102 of Skuppin, thin wall sections transparent to UV radiation) or d2. the irradiation region is formed by a break-through (claim only requires one of the recited arrangements d1 or d2 for proviso d; proviso d1 addressed in this rejection) or e. the assembly structure is arranged on a side of the base element that is arranged laterally to it (FIGS. 1-2 of Skuppin, portions of attachment area #5a also arranged laterally to portions of adhesive side of cylindrical support area #5b), and e1. in the cross section, the base element has a lower thickness in the irradiation region (FIG. 2 of Skuppin, pockets #14 formed in outer side #5d of support area to form thin wall sections having less thickness; pg. 3, lines 101-102 of Skuppin, thin wall sections transparent to UV radiation), or e2. the irradiation region is formed by a break-though (claim only requires one of the recited provisos d or e; provisos d2 and e1 are addressed in the separate rejection of claim 1 below).  
Skuppin does not specifically disclose that the thermoplastic material has a temperature of continued use of at least 130 °C.  Skuppin, however, discloses using polyphenylene sulfide as the thermoplastic material (pg. 5, line 195 of Skuppin).  As evidenced by Celanese Fortron® PPS, PPS has a continuous use temperature which extends to 240 ℃ (pg. 2, left col., 1st full ¶ of Celanese).  
Skuppin also does not specifically disclose that a transmission degree in the irradiation region (i.e., in the thin wall sections of the outer side #5d of support area) is at least 20-% at a wave length of the light between 320 and 500 nm.  Skuppin, however, discloses that the thin wall sections are “transparent to ultraviolet radiation” which means that these regions allow a sufficient amount of UV radiation to pass through to cure the adhesive (pg. 3, lines 91-95 of Skuppin).  Skuppin also discloses that the thickness of the pockets is less than 0.2 mm and can be from 0.1-.15 mm (pg. 5, lines 188-190 of Skuppin).  The UV region covers the wavelength range 100-400 nm which overlaps with the recited wavelength range.  Skuppin therefore establishes that transmission degree in the UV wavelength region (i.e., 100-400 nm) is a variable which achieves a recognized result (i.e., higher transmissibility in the UV region promotes curing of the UV cured adhesive by allowing more radiation to pass through).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to optimize transmission degree in the UV wavelength region of the thin walled sections in the lens support #5 of Skuppin, including providing a transmissibility as recited in claim 1.  Moreover, as set forth in the MPEP, once a parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP §2144.05 II B).  The UV region covers the wavelength range 100-400 nm which overlaps with the recited wavelength range of 320-500 which would render optimizing the transmissibility in the claimed wavelength range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 3, Skuppin discloses the connection element according to claim 1 with feature d1 or e1 (connection element of Skuppin has feature d1 as detailed above; claim only requires one of the recited features) the thickness in the irradiation region being not more than 50-% of the thickness of the base element adjacent to the irradiation region (pg. 5, lines 188-191 of Skuppin, pocket thickness of 0.1-0.15 mm and thick-walled section thickness of 0.5-1 mm).  
Regarding claim 4, Skuppin discloses the connection element according to claim 1 with feature d1 or e1 (connection element of Skuppin has feature d1 as detailed above; claim only requires one of the recited features) but does not specifically disclose the transmission degree in the irradiation region being increased by at least 50-% compared to the remaining base element.   Skuppin, however, suggests optimizing transmission degree in the recited wavelength region of the thin walled sections of the lens support #5, including providing a transmissibility as recited in claim 4 (see rejection of claim 1 above).
Regarding claim 5, Skuppin discloses the connection element according to claim 1 with feature d1 or e1 (connection element of Skuppin has feature d1 as detailed above; claim only requires one of the recited features) and the irradiation region being configured such that a depression is provided on the adhesive side and/or on the side of the base element that is opposite to the adhesive side (FIG. 2 of Skuppin, pockets #14 formed on the side of the lens support #5 that is opposite to the adhesive side; claim only requires one of the recited arrangements).  
Regarding claim 9, Skuppin discloses the adhesive surface comprising a plurality of projections (FIG. 2, pg. 5, lines 199-200 of Skuppin, internal thread formed on inner surface 5c to which adhesive #12 is applied; threads jut out from the adhesive surface and are therefore projections).  
Regarding claim 10, Skuppin discloses the irradiation region having an elongated form, which is arched (FIG. 2 of Skuppin, pockets #14 have and elongated shape with an arched or curved bottom surface).  
Regarding claim 11, Skuppin discloses that the connection element includes a plurality of irradiation regions (FIG. 2 of Skuppin, thin-walled multiple pockets #14 provided).  
Regarding claim 12, Skuppin discloses the adhesive surface being arranged in form of a circle (adhesive #12 on inside of cylindrical support area #5b which has a circular cross-section) and at least two irradiation regions are arranged on an imagined common circle about a center point of the adhesive surface (FIG. 2 of Skuppin, irradiation regions formed in wall of cylindrical support area #5b which is also circular in cross-section and has a common center point with the adhesive surface; adhesive surface and irradiation regions form concentric cylindrical surfaces).  
Regarding claim 13, Skuppin discloses an engagement feature being provided at the base element, so that the connection element is processible in an automated way (FIG. 2 of Skuppin, cylindrical support area #5b of lens support #5 has a cylindrical shape and forms a projection which would could be gripped and would thereby allow automated processing).  
Regarding claim 14, Skuppin discloses the assembly structure comprising: a. a bolt with outer thread, b. a bush with inner thread (FIG. 1, pg. 5, lines 166-168 of Skuppin, attachment area #5b provided with screw housings or fixing lugs #6 which are openings with an internal threaded), or c. a nut or opening, that is arranged at the base element laterally with respect to the adhesive side (FIG. 1, pg. 5, lines 166-168 of Skuppin, attachment area #5b provided with screw housings or fixing lugs #6; fixing lugs are openings arranged laterally with respect to the adhesive surface #12; claim only requires one of the recited features).  
Regarding claim 15, Skuppin discloses a first component with a connection element according to claim 1 adhered thereon (FIG. 1 of Skuppin, lens support #5 with lens #10 adhered thereon).  
Regarding claim 16, Skuppin discloses an arrangement including a first and a second component which are connected to each other via a connection element according to claim 1 (FIG. 1 of Skuppin, lens #10 connected to circuit board #2 via lens support #5).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Skuppin as evidenced by Celanese as applied to claim 1 above and further in view of XCentric (XCentric Mold & Engineering, “Part Design: Best Practices for Plastic Injection Molding”, June 7, 2018, https://www.xcentricmold.com/plastic-injection-molding-best-practices/, cited in previous Office Action).  Proviso d1 of claim 1 is addressed in this rejection.
Regarding claim 2, Skuppin discloses the connection element according to claim 1 with feature d1 or e1 (connection element of Skuppin has feature d1 as detailed above; claim only requires one of the recited features) but does not specifically disclose a transition to the irradiation region being configured steplessly.  Rather, Skuppin depicts a stepped transition between the thin-walled sections formed by pocket #14 and thick-walled sections (FIG. 2 of Skuppin).  Skuppin, however, discloses that the lens support #5 is injected from the plastic material (pg. 5, lines 201-202 of Skuppin).  XCentric discloses that transition from thicker walled to thinner walled sections in plastic injection molded parts should be tapered to reduce molded in stresses (pg. 3, “Corners and Transition” section of XCentric).   XCentric depicts stepless transitions in the figure (pg. 3, Fig. in “Corners and Transition” section of XCentric).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the transition to the thin walled pockets in the lens support of Skuppin steplessly.  One of skill in the art would have been motivated to do so in order to reduce molded in stresses as taught by XCentric (pg. 3, “Corners and Transition” section of XCentric).   
Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Skuppin as evidenced by Celanese and further in view of Krogdahl (U.S. Patent Application Publication No. 2014/0036353 A1, cited in IDS submitted December 21, 2020).  Proviso d2 is addressed in this rejection.
Regarding claims 1, 7 and 8, Skuppin discloses a connection element comprising a base element a, b and c as recited in claim 1 wherein the assembly structure is arranged on a side of the base element opposite the adhesive side (see rejection of claim 1 above) but does not specifically disclose the connection element wherein d2. the irradiation region is formed by a break-though (provisos d1 and d2 recited in the alternative in claim 1; proviso d1 was addressed in the separate rejection of claim 1 above and proviso d2 is being addressed here).  Rather, Skuppin discloses that the base element (i.e., the lens support) has thinned regions which allow UV radiation to pass through (FIG. 2, pg. 3, lines 101-102 and 93-95 of Skuppin, pockets #14).  Krogdahl, however, discloses a housing for connecting structures together using a UV light curable adhesive (Abstract of Krogdahl) made by injection molding a first shot of UV transparent plastic material to form a UV transparent plastic structure (FIGS. 7-8, [0055] of Krogdahl, plastic structure #60) followed by injection molding a second shot of a different plastic material that is UV opaque onto the UV transparent structure (FIGS. 7-8, [0056] of Krogdahl, plastic structure #62).  The resulting plastic part #64 comprises a UV transparent structure #60 surrounded by a UV opaque structure #62 (FIGS. 7-8 of Krogdahl).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the UV transparent regions (i.e., the thin wall regions) in the lens support of Skuppin from a different material that is UV transparent as taught by Krogdahl since Krogdahl establishes that it was know to form UV transparent regions using such techniques.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143 I B).  As evidenced by Skuppin, the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components.  In addition, as also evidenced by Skuppin and Krogdahl, the substituted components and their functions were known in the art (i.e., thinned wall sections of a UV opaque structure and regions of UV transparent material formed in a UV opaque structure both allow UV light to pass through and cure an underlying adhesive).  One of ordinary skill in the art could also have substituted one known element for another, and the results of the substitution would have been predictable.  Since the UV opaque structure is formed around the UV transparent structure, the UV transparent structure forms a break-through (i.e., a through thickness opening) in the UV opaque structure (FIGS. 7-8 of Krogdahl).
Regarding claim 7, Krogdahl discloses the break-through being closed by means of a coating or a plug which consists of a material that is irradiatable with light (FIGS. 7-8 of Krogdahl, UV transparent structure forms a plug or an obstruction blocking an opening in the UV opaque structure which closes the break-through or opening).  
Regarding claim 8, Krogdahl discloses the coating or the plug closing the break-through from the adhesive side of the base element (FIGS. 7-8 of Krogdahl, UV transparent structure #60 forms a plug from both sides, including the adhesive side; FIG. 8 of Krogdahl, transparent structure #60 forms a continuous adhesive surface with surrounding UV opaque structures #62; [0032] of instant specification, plug closing the break-through from the adhesive side of the base element creates a continuous adhesive surface).
Claims 1, 3-5 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Skuppin in view of Sumi et al. (U.S. Patent Application Publication No. 2008/0226238 A1) as evidenced by Celanese.  Proviso e1 of claim 1 is addressed in this rejection.
Regarding claim 1, Skuppin discloses a connection element for adhering to a component surface of a first component (FIGS. 1-2 of Skuppin, lens support #5 including cylindrical support area #5b and attachment area #5a; pg. 5, lines 173-177 of Skuppin, adhesive #12 bonds lens #10 to support area #5b), so that by means of the connection element, a second component is fastenable at the first component (FIG. 1 of Skuppin, circuit board #2 fastenable to attachment area #5a of lens support #5; lens #10 fastenable at cylindrical support area #5b of lens support #5; circuit board #2 fastenable to lens #10 via lens support #5), with the connection element comprising: a. a base element having an adhesive side with an adhesive surface (FIGS. 1-2 of Skuppin, cylindrical support area #5b having adhesive #12 applied to cylindrical inner surface #5c) as well as an assembly structure for connecting with the second component (FIGS. 1-2 of Skuppin, attachment area #5a of lens support #5 for connecting to circuit board #2) wherein b. the base element consists of a thermoplastic plastic material (pg. 3, line 120 of Skuppin, lens holder is molded plastic component; pg. 5, line 195 of Skuppin, plastic can be polyphenylene sulfide which is a thermoplastic) which is not penetrable with light (pg. 3, lines 105-106 of Skuppin, thick walled areas between thin walled areas; pg. 3, lines 101-102 of Skuppin, thin wall sections transparent to UV radiation; pg. 6, lines 225-227 of Skuppin, adhesive only hardens in areas of thin walled pockets; thick wall sections therefore not transparent to UV), and c. the base element comprises at least one irradiation region so that the base element is irradiatable with light in the irradiation region such that light energy penetrates the base element (pg. 3, lines 101-102 of Skuppin, thin wall sections transparent to UV radiation formed in cylindrical support area), wherein e. the assembly structure is arranged on a side of the base element that is arranged laterally to it (FIGS. 1-2 of Skuppin, portions of attachment area #5a also arranged laterally to portions of adhesive side of cylindrical support area #5b), and e1. in the cross section, the base element has a lower thickness in the irradiation region (FIG. 2 of Skuppin, pockets #14 formed in outer side #5d of support area to form thin wall sections having less thickness; pg. 3, lines 101-102 of Skuppin, thin wall sections transparent to UV radiation), or e2. the irradiation region is formed by a break-though (claim only requires one of the recited provisos e1 or e2; proviso e1 is addressed in this rejection).  
Skuppin does not specifically disclose that the thermoplastic material has a temperature of continued use of at least 130 °C.  Skuppin, however, discloses using polyphenylene sulfide as the thermoplastic material (pg. 5, line 195 of Skuppin).  As evidenced by Celanese Fortron® PPS, PPS has a continuous use temperature which extends to 240 ℃ (pg. 2, left col., 1st full ¶ of Celanese).  
Skuppin also does not specifically disclose that a transmission degree in the irradiation region (i.e., in the thin wall sections of the outer side #5d of support area) is at least 20-% at a wave length of the light between 320 and 500 nm.  Skuppin, however, discloses that the thin wall sections are “transparent to ultraviolet radiation” which means that these regions allow a sufficient amount of UV radiation to pass through to cure the adhesive (pg. 3, lines 91-95 of Skuppin).  Skuppin also discloses that the thickness of the pockets is less than 0.2 mm and can be from 0.1-.15 mm (pg. 5, lines 188-190 of Skuppin).  The UV region covers the wavelength range 100-400 nm which overlaps with the recited wavelength range.  Skuppin therefore establishes that transmission degree in the UV wavelength region (i.e., 100-400 nm) is a variable which achieves a recognized result (i.e., higher transmissibility in the UV region promotes curing of the UV cured adhesive by allowing more radiation to pass through).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to optimize transmission degree in the UV wavelength region of the thin walled sections in the lens support #5 of Skuppin, including providing a transmissibility as recited in claim 1.  Moreover, as set forth in the MPEP, once a parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP §2144.05 II B).  The UV region covers the wavelength range 100-400 nm which overlaps with the recited wavelength range of 320-500 which would render optimizing the transmissibility in the claimed wavelength range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Skuppin also does not specifically disclose that the irradiation region is configured such that a depression is provided on the adhesive side.  Moreover, Skuppin discloses that the depression is provided on the side opposite the adhesive side (FIG. 2 of Skuppin).  Sumi, however, discloses a module comprising an element attaching section wherein the element is attached by a UV curable adhesive applied to an inner circumferential surface of the element attaching section and wherein the element attaching section comprises a thin walled section to permit the transmittance of UV radiation (Abstract of Sumi).  According to Sumi, the thin walled section can be on the side opposite the adhesive (FIG. 17, thin walled section #62) or on the adhesive side (FIGS. 18 and 20 of Sumi, taper #68 and adhesive application surface #5a).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide a thin walled section wherein the depression is provided on the adhesive side in the connection element of Skuppin since Sumi establishes that it was known to provide thin wall sections with depressions on the adhesive side to permit the transmittance of UV radiation in such connection elements (FIGS. 18 and 20 of Sumi).
Regarding claim 3, Skuppin discloses the connection element according to claim 1 with feature d1 or e1 (connection element of Skuppin has feature e1 as detailed above; claim only requires one of the recited features) the thickness in the irradiation region being not more than 50-% of the thickness of the base element adjacent to the irradiation region (pg. 5, lines 188-191 of Skuppin, pocket thickness of 0.1-0.15 mm and thick-walled section thickness of 0.5-1 mm).  
Regarding claim 4, Skuppin discloses the connection element according to claim 1 with feature d1 or e1 (connection element of Skuppin has feature e1 as detailed above; claim only requires one of the recited features) but does not specifically disclose the transmission degree in the irradiation region being increased by at least 50-% compared to the remaining base element.   Skuppin, however, suggests optimizing transmission degree in the recited wavelength region of the thin walled sections of the lens support #5, including providing a transmissibility as recited in claim 4 (see rejection of claim 1 above).
Regarding claim 5, Skuppin discloses the connection element according to claim 1 with feature d1 or e1 (connection element of Skuppin has feature e1 as detailed above; claim only requires one of the recited features) and the irradiation region being configured such that a depression is provided on the adhesive side and/or on the side of the base element that is opposite to the adhesive side (FIG. 2 of Skuppin, pockets #14 formed on the side of the lens support #5 that is opposite to the adhesive side; claim only requires one of the recited arrangements).  
Regarding claim 9, Skuppin discloses the adhesive surface comprising a plurality of projections (FIG. 2, pg. 5, lines 199-200 of Skuppin, internal thread formed on inner surface 5c to which adhesive #12 is applied; threads jut out from the adhesive surface and are therefore projections).  
Regarding claim 10, Skuppin discloses the irradiation region having an elongated form, which is arched (FIG. 2 of Skuppin, pockets #14 have and elongated shape with an arched or curved bottom surface).  
Regarding claim 11, Skuppin discloses that the connection element includes a plurality of irradiation regions (FIG. 2 of Skuppin, thin-walled multiple pockets #14 provided).  
Regarding claim 12, Skuppin discloses the adhesive surface being arranged in form of a circle (adhesive #12 on inside of cylindrical support area #5b which has a circular cross-section) and at least two irradiation regions are arranged on an imagined common circle about a center point of the adhesive surface (FIG. 2 of Skuppin, irradiation regions formed in wall of cylindrical support area #5b which is also circular in cross-section and has a common center point with the adhesive surface; adhesive surface and irradiation regions form concentric cylindrical surfaces).  
Regarding claim 13, Skuppin discloses an engagement feature being provided at the base element, so that the connection element is processible in an automated way (FIG. 2 of Skuppin, cylindrical support area #5b of lens support #5 has a cylindrical shape and forms a projection which would could be gripped and would thereby allow automated processing).  
Regarding claim 14, Skuppin discloses the assembly structure comprising: a. a bolt with outer thread, b. a bush with inner thread (FIG. 1, pg. 5, lines 166-168 of Skuppin, attachment area #5b provided with screw housings or fixing lugs #6 which are openings with an internal threaded), or c. a nut or opening, that is arranged at the base element laterally with respect to the adhesive side (FIG. 1, pg. 5, lines 166-168 of Skuppin, attachment area #5b provided with screw housings or fixing lugs #6; fixing lugs are openings arranged laterally with respect to the adhesive surface #12; claim only requires one of the recited features).  
Regarding claim 15, Skuppin discloses a first component with a connection element according to claim 1 adhered thereon (FIG. 1 of Skuppin, lens support #5 with lens #10 adhered thereon).  
Regarding claim 16, Skuppin discloses an arrangement including a first and a second component which are connected to each other via a connection element according to claim 1 (FIG. 1 of Skuppin, lens #10 connected to circuit board #2 via lens support #5).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Skuppin in view of Sumi as evidenced by Celanese as applied to claim 1 above and further in view of XCentric (XCentric Mold & Engineering, “Part Design: Best Practices for Plastic Injection Molding”, June 7, 2018, https://www.xcentricmold.com/plastic-injection-molding-best-practices/).  Proviso e1 of claim 1 is addressed in this rejection.
Regarding claim 2, Skuppin discloses the connection element according to claim 1 with feature d1 or e1 (connection element of Skuppin has feature e1 as detailed above; claim only requires one of the recited features) but does not specifically disclose a transition to the irradiation region being configured steplessly.  Rather, Skuppin depicts a stepped transition between the thin-walled sections formed by pocket #14 and thick-walled sections (FIG. 2 of Skuppin).  Skuppin, however, discloses that the lens support #5 is injected from the plastic material (pg. 5, lines 201-202 of Skuppin).  XCentric discloses that transition from thicker walled to thinner walled sections in plastic injection molded parts should be tapered to reduce molded in stresses (pg. 3, “Corners and Transition” section of XCentric).   XCentric depicts stepless transitions in the figure (pg. 3, Fig. in “Corners and Transition” section of XCentric).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the transition to the thin walled pockets in the lens support of Skuppin steplessly.  One of skill in the art would have been motivated to do so in order to reduce molded in stresses as taught by XCentric (pg. 3, “Corners and Transition” section of XCentric).   
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 23, the closest prior art is to Skuppin which discloses a connection element as recited in claim 1 wherein the assembly structure is arranged laterally to the adhesive side (see rejection of claim 1 above).  While Krogdahl suggest using a break-through rather than a thinned section to transmit UV radiation to the adhesive, neither Skuppin, Krogdahl nor any other cited reference of record teach or reasonably suggest a connection element as recited in claim 1 with feature e2 (i.e., the breakthrough being closed by a coating) wherein the coating closes the break-through from the adhesive side of the base element as recited in claim 23.
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that the attachment area of the lens support in Skuppin is arranged laterally to the adhesive side (pg. 7, 1st full ¶ of the amendment).  Portions of the attachment area of the lens support in Skuppin, however, are arranged laterally to the adhesive side and the attachment area as a whole is arranged opposite to the adhesive side (FIG. 2 of Skuppin; see rejection of claim 1 above).
The applicant asserts that Skuppin fails to disclose a depression formed on the adhesive side of the base element as recited in proviso e1 of claim 1 (pg. 7, 2nd full ¶ of the amendment).  The Office Action, however, is relying upon the newly cited Sumi reference to address this limitation.
The applicant asserts that Skuppin fails to disclose a transmission degree of the thinned regions as recited in claim 1 (pg. 7, 3rd full ¶ of the amendment).  As set forth above, however, Skuppin provide motivation to form thinned areas with the recited UV transmission degree (see rejection of claim 1 above). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746